FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDUARDO GUERRERO-OCHOA,                          No. 10-71570

               Petitioner,                       Agency No. A078-536-191

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Eduardo Guerrero-Ochoa, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion for a continuance, Cui v. Mukasey, 538 F.3d 1289, 1290 (9th

Cir. 2008), and de novo questions of law, Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny the petition for review.

      The IJ did not abuse his discretion in denying Guerrero-Ochoa’s motion for

a continuance because he failed to show good cause. See 8 C.F.R. § 1003.29; Cui,

538 F.3d at 1292. It follows that Guerrero-Ochoa’s due process claim fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for

a petitioner to prevail on a due process claim).

      Guerrero-Ochoa’s remaining contention is unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                 10-71570